DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 3/22/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 4 and 5 have been amended.  Claim 3 is cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from LOUIS C. FRANK (Reg.No. 60,034) on May 31, 2022.

The application has been amended as follows: 

In claim 1, line 6, change “ the push-pull structure” to --   each push-pull structure  --;

Claim 4 is amended as follows:
4. The linear vibrating motor according to claim 1, wherein 
the push-pull magnet is magnetized in the vertical direction, the permanent magnet is magnetized in the horizontal direction, and adjacent ends of the permanent magnet and [[the]] an adjacent push-pull magnet have opposite magnetic poles.

Claim 5 is amended as follows:
5. The linear vibrating motor according to claim 1, wherein 
four pairs of push-pull magnet securing grooves are symmetrically provided in the mass block, and each push-pull magnet securing groove accommodates two push-pull magnets that are distributed in the vertical direction; 
four push-pull coils, of the four push-pull coils corresponding to [[those]] positions of the push-pull magnets, are secured to the housing; and 
the push-pull coils are located at [[the]] upper and lower sides of the corresponding push-pull magnets, and a winding direction of [[the]] each push-pull coil is perpendicular to a magnetization direction of the corresponding push-pull magnet.

Claim 6 is amended as follows:
6.  The linear vibrating motor according to claim 1, wherein a magnetic liquid is filled between the push-pull coil and [[the]] an adjacent push-pull magnet.

Claim 7 is amended as follows:
7.  The linear vibrating motor according to claim 1, wherein 
the push-pull coil is an irregularly-wound coil, and [[the]] a winding quantity of the push-pull coil in [[the]] a position, with concentrated magnetic induction lines, of the push-pull magnet is increased.

Claim 9 is amended as follows:
9.  The linear vibrating motor according to claim 1, wherein 
when the vibrator is in a balanced state, a resultant force of [[the]] a magnetic field force is zero; and 
when a magnetic induction block is subject to a relative displacement with the vibrator in [[the]] a vibration direction of the vibrator under [[the]] an action of a push-pull force that is generated by the push-pull structure, [[the]] a direction of [[the]] a resultant force of the magnetic field force is the same as that of the relative displacement, and [[the]] a magnitude of the resultant force of the magnetic field force and the relative displacement are in direct proportion.

Claim 10 is amended as follows:
10. The linear vibrating motor according to claim 1, wherein 
a make-way structure that corresponds to the push-pull coil and [[the]] a magnetic induction block is disposed in the middle of the mass block; 
a groove for accommodating the vibrating block is provided in the mass block; and 
the vibrating block is secured in the groove by means of gluing.

Claim 11 is amended as follows:
11. The linear vibrating motor according to claim 2, wherein
when the vibrator is in a balanced state, a resultant force of [[the]] a magnetic field force is zero; and 
when the magnetic induction block is subject to a relative displacement with the vibrator in [[the]] a vibration direction of the vibrator under [[the]] an action of a push-pull force that is generated by the push-pull structure, [[the]] a direction of [[the]] a resultant force of the magnetic field force is the same as that of the relative displacement, and [[the]] a magnitude of the resultant force of the magnetic field force and the relative displacement are in direct proportion.


Allowable Subject Matter
Claim 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitation “each push-pull magnet securing groove accommodates two push-pull magnets distributed in a vertical direction and a magnetic induction yoke located between the two push-pull magnets” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 2 and 4-12 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832   

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832